Title: From Alexander Hamilton to Richard Hunewell, 5 November 1799
From: Hamilton, Alexander
To: Hunewell, Richard


          
            Sir,
            NY. No 5th. 99
          
          I have received your several letters of the fifteenth and sixteenth of October.
          The arrangement of relative rank which you transmitted me is confirmed. Mess Emerson and Blake have been mentioned to the Secry. of War as the persons nominated as Cadets in Your regiment.
          I thank you for the
           With great co—
          Col Hunnewell
        